Nichols, Presiding Judge.
The defendant was tried and convicted of possessing burglary tools. His motion for new trial was overruled and he now excepts to such adverse judgment. Held-.
1. The purported brief of the evidence, a stenographic report of the trial, contains 31 pages and with the exception of 7 pages of the 31 pages every page includes either motions to rule out evidence, objections to evidence, rulings of the court on various objections and motions, colloquies between counsel and between counsel and the court, and various other irrelevant matter. While under the act of 1953 (Ga. L. 1953, Nov. Sess. pp. 440, 446 (b); Code Ann § 70-305), a stenographic report of a trial with immaterial questions and answers and parts stricken may be used in lieu of a brief of evidence, yet it has been repeatedly held by this court and the Supreme Court that where a stenographic report of the trial of the case contains immaterial parts no question which requires a consideration of the evidence will be considered. See Anderson v. State, 211 Ga. 768 (88 SE2d 149), and citations.
2. Since the usual general grounds of the motion for new trial and each of the special grounds complain of errors which require a reference to the evidence no question is presented for determination by this court.

Judgment affirmed.


Frankum and Jordan, JJ., concur.